--------------------------------------------------------------------------------

Exhibit 10.3
 
AGREEMENT BETWEEN
FIRST AMERICAN CREDCO
AND
EQUIFAX CREDIT INFORMATION SERVICES, INC.




[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.

 
Page 1 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

AGREEMENT FOR SERVICE


THIS AGREEMENT, made this  7  day of  October, 1998 by and between Equifax
Credit Information Services, Inc., a Georgia corporation with its principal
place of business at 1600 Peachtree Street, NW, Atlanta, Georgia 30309
("EQUIFAX"), and First American CREDCO, a division of First American Real Estate
Solutions, L.L.C., a California limited liability company with its principal
place of business at 5625 Ruffin Rd., Suite 200, San Diego, California 92123
("CREDCO").


WITNESSETH:


1. CREDCO provides an on-line computer assisted information reporting service,
which allows certain of CREDCO's Subscribers to access and receive certain
information services.


2.           CREDCO has the computer capability to combine the separate
automated credit reporting files from different credit reporting entities into
one credit report of various types (collectively, "Merge Reports").


3.           EQUIFAX publishes and distributes individual consumer credit report
information known as "EQUIFAX Credit Information".


4.           CREDCO desires, and EQUIFAX agrees to allow CREDCO, to use EQUIFAX
Credit Information in the Merge Reports and Single Reports (as defined below),
pursuant to the terms of this Agreement.


5.           CREDCO and EQUIFAX are entering into this Agreement in order to
provide for the foregoing, all in accordance with the terms and subject to the
conditions contained herein;


NOW, THEREFORE, the parties agree as follows:


1.           Certain Definitions


1.1           "ACROPAC System TM" means an automated credit reporting system
owned by EQUIFAX.


1.2           "CREDCO Confidential Information" shall have the meaning as
described in Section 7(B).

 
Page 2 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

1.3           "Consumer Subject" means an individual consumer who is provided a
Merge Report or a Single Report about himself or herself.


1.4           "Controlling Percentage" shall have the meaning as described in
Section 10.


1.5           "Creditor" means a company that has a credit relationship with a
Consumer Subject.


1.6           "Direct Access Terminal(s)" means personal computers or direct
access terminals through which CREDCO will access EQUIFAX Credit Information.


1.7           "EQUIFAX Confidential Information" shall have the meaning as
described in Section 7(A).


1.8           "EQUIFAX Credit Information" means an individual's name, address,
employer or employment information, one or more scores and/or data attributes
supplied by EQUIFAX on an individual, other information in the EQUIFAX database,
and such other ancillary services as the parties may agree in writing from time
to time.


1.9           "FCRA" means the Fair Credit Reporting Act, 15 U.S.C. 1681
et.seq., as amended from time to time.


1.10         "Merge Reports" shall have the meaning as defined in the preamble.


1.11         "Person" means any individual, corporation, partnership, or any
other entity.


1.12         "Single Report(s)" means a report containing only EQUIFAX Credit
Information on a consumer, and no consumer credit information from different
credit reporting entities.


1.13         "System-to-System" means on-line access by CREDCO to EQUIFAX Credit
Information through the direct communication between EQUIFAX's computer system
to CREDCO's computer system.


1.14         "Subscriber Agreement" means CREDCO's service agreement with its
customers and which is attached hereto as Exhibit 1-A.


1.15         "Third Party Marketer" means a company that sells consumer-type
services.


2.Provision of EQUIFAX Credit Information


2.1 CREDCO certifies that it is in fact a consumer reporting agency as defined
in the FCRA and that it provides an on-line computer assisted or other
information reporting service that allows its Subscribers to access and receive
information services. Subject to the terms and conditions of this Agreement, on
a non-exclusive basis, EQUIFAX authorizes CREDCO to access and make EQUIFAX
Credit Information available as part of CREDCO's Merge Reports or as Single
Reports for use by only those of CREDCO's Subscribers that are "qualified" to
receive EQUIFAX Credit Information, subject to the occasional unavailability of
EQUIFAX Credit Information on a particular consumer.

 
Page 3 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

A "qualified" Subscriber of CREDCO is one that:


(A) CREDCO has verified and confirmed through reasonable methods, including,
without limitation, on-site visual inspections of Subscriber's premises, that
the Subscriber;


 
(i)
is a going business concern; and



 
(ii)
has a true business identity; and



 
(iii)
will use EQUIFAX Credit Information only for the permissible purposes set out in
the FCRA for which EQUIFAX Credit Information will be provided; and



 
(iv)
Has placed and maintains Direct Access Terminal(s) or other equipment or
hardware that will be used to receive consumer credit information in a secure
location.



For large, reputable, national or regional institutions with multiple locations,
CREDCO is not required to perform an on-site visual inspection of every branch
office, provided that CREDCO has complied with all the other requirements of
Section 2.1(A). Reynolds and Reynolds may perform on-site inspections as an
agent of CREDCO in those institutions using Reynolds and Reynolds software to
obtain Merge Reports from CREDCO.


(B) Has certified to CREDCO that it will only use EQUIFAX Credit Information as
Single Reports for the following purposes permitted under the FCRA and for no
other purpose:


(i)     in connection with a credit transaction involving the consumer or whom
the information is to be furnished; or
(ii)    as a factor in establishing a Consumer Subject's eligibility for a
mortgage and/or real property acquisition; or
(iii)   as a factor in establishing a Consumer Subject's eligibility for the
purchase or lease of a motor vehicle; or
(iv)   in connection with tenant screening; or
(v)    in connection with the underwriting of insurance involving the consumer;
or
(vi)   as a potential investor or servicer, or current insurer, in connection
with the evaluation of, or an assessment of the credit or prepayment risks
associated with, an existing credit obligation;
(vii)  when the Subscriber otherwise has a legitimate business need for the
information in connection with the business transaction that is initiated by the
consumer; or
(viii) in accordance with the written instructions of the consumer to whom it
relates.

 
Page 4 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

CREDCO may provide Equifax Credit Information in a Single Report for employment
purposes provided Subscriber certifies to CREDCO that, before ordering reports
for employment purposes, it will (a) specifically notify CREDCO that it is
ordering Equifax Credit Information for employment purposes; and (2) clearly and
conspicuously disclose to the subject consumer, in a written document consisting
solely of the disclosure, that it may obtain a consumer report for employment
purposes; and (3) obtain the consumer's written authorization to obtain or
procure a consumer report relating to that consumer; and (4) that it will not
take adverse action against the consumer based in whole or in part upon the
consumer report without first providing to the consumer to whom the consumer
report relates a copy of the consumer report and written description of the
consumer's rights as prescribed by the Federal Trade Commission ("FTC") and
Section 609(c)(3) of the federal Fair Credit Reporting Act , as amended, or use
any information from the consumer report in violation of any applicable federal
or state privacy, consumer reporting or equal employment opportunity law or
regulation. Credco certifies that it will provide the consumer rights statement
required by Section 609 (c)(3) of the federal Fair Credit Reporting Act
described above with each report it provides for employment purposes and that it
will comply with all other applicable laws.
 
(C)           certifies to CREDCO will only use EQUIFAX Credit Information as
Merge Reports for the following purposes permitted under the FCRA and for no
other purpose:


 
(i)
as a factor in establishing a Consumer Subject's eligibility for a mortgage and
/or real property acquisition; or

 
(ii)
tenant screening; or

 
(iii)
as a factor in establishing a Consumer Subject's eligibility for the purchase or
lease of a motor vehicle.



In no event may CREDCO access or provide Equifax Credit Information as a part of
a Merge Report for any other purposes, including employment, unless a separate
agreement has been signed by both parties.


(D)           has signed an Agreement for Service with CREDCO, in the form of a
Subscriber Agreement attached to this Agreement as Exhibit 1-A, which includes a
certification from Subscriber that they have a permissible purpose as defined
under the FCRA, and which has no material changes or supplemental agreements
other than any that are approved by EQUIFAX in writing before CREDCO begins to
serve the Subscriber.

 
Page 5 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

(E)           been provided notification by CREDCO of Subscriber's obligations
under the FCRA and the penalties for requesting consumer report information such
as EQUIFAX Credit Information, under false pretenses; and


(F)           is not a private detective, private detective agency, private
investigative company, bail bondsman, attorney, law firm, credit counseling
firm, financial counseling firm, "credit repair clinic", or a Person, that is
not an end-user or decision maker, including, without limitation, a Person which
uses consumer credit information to develop software packages intended to be
used by end users or decision makers, unless CREDCO has received prior written
approval from EQUIFAX. Notwithstanding the above, CREDCO may provide Equifax
Credit Information to its agents in law firms engaged primarily in providing
mortgage closing services and solely for use in rendering such mortgage closing
services.


2.2           Subject to Section 2.3 below, CREDCO certifies that EQUIFAX Credit
Information will be requested and provided only to "qualified" Subscribers as
Single Reports for the permissible FCRA purposes set forth in Section 2.1(B) and
as Merge Reports for the FCRA permissible purposes set forth in Section 2.1(C)
and that CREDCO will not obtain, use, or merge EQUIFAX Credit Information with
information from other sources for any other purposes, except for consumer
disclosure (as described in section 2.8), resale to the subject consumer as
described in section 2.3 below, or such other purposes and to such other
Subscribers as the parties may expressly agree to in writing from time to time.


2.3           Further, subject to the terms and conditions of this Agreement, on
a non­exclusive basis, EQUIFAX authorizes CREDCO to access and provide EQUIFAX
Credit Information, as available, directly to Consumer Subjects, as part of
CREDCO's Merge Reports or as Single Reports under the following terms and
conditions:


 
(A)
Pursuant to either:

 
(i)
the written authorization of the Consumer Subject that was provided to CREDCO by
the Consumer Subject; or

 
(ii)
the written authorization of the Consumer Subject that was provided to CREDCO by
either:

 
(a)
a Third Party Marketer to Creditor; or

 
(b)
a Creditor directly; and

 
(c)
which CREDCO has determined meets the qualification requirements set out in
Sections 2.1.


 
Page 6 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

 
(iii)
the written authorization of the Consumer Subject that was provided directly to
a Third Party Marketer by the Consumer Subject requesting Equifax Credit
Information on themselves to be delivered directly to the Consumer Subject by
CREDCO.



 
(B)
CREDCO and Third Party Marketer and Creditor, and Creditor, when no Third Party
Marketer is involved, or Third Party Marketer shall use reasonable procedures to
properly identify the Consumer Subject of the Merge Report or Single Report.



 
(C)
The Third Party Marketer(s) and/or Creditor(s) shall have signed an Agreement
for Service with CREDCO substantially in the form of the Subscriber Agreement
attached as Exhibit 1-A.



 
(D)
CREDCO shall not provide, either directly or indirectly, a Single Report, the
Merge Report or EQUIFAX Credit Information accessed for a Merge Report, to any
Third Party Marketer or Creditor, or a Person or entity who is not an end-user
or decision maker, or another reseller or broker and is only authorized to
provide a Merge Report or a Single Report to the Consumer Subject or a person or
entity that is an end-user or decision maker, except for Fannie Mae, Freddie
Mac, or a joint user of an end-user or decision maker such as a private mortgage
insurer or contract underwriter, and other such entities as the parties
expressly agree to in writing from time to time.



2.4           Subject to the foregoing, CREDCO may obtain EQUIFAX Credit
Information for use in Merge Reports or Single Reports using CREDCO member
numbers, coded to enable tracking of the general categories of uses of such
information. CREDCO shall maintain a system that recognizes EQUIFAX's unique
member numbers established by EQUIFAX, including the appropriate industry code,
for the processing of a credit report for each unique product line as follows:


 
(1)
Consumer Reports (ZC)

 
(2)
Automotive Reports

 
(3)
Residential Mortgage Credit Reports

 
(4)
Tenant Reports



By using this tracking mechanism, EQUIFAX can identify and track the mechanism
by which a Merge Report or a Single Report is sold to the Consumer Subject and
can, if EQUIFAX chooses to, either suppress such requests for reports as
inquiries on subsequent credit reports, or make subsequent credit grantors aware
that such requests have been made for the purpose of obtaining Merge Reports or
Single Reports.

 
Page 7 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

2.5           CREDCO agrees that (A) in addition to the categories of persons
referred to in Section 2.1(D) who are not "qualified" Subscribers, EQUIFAX may,
in its sole, reasonable discretion, designate other categories of persons,
whether or not they would otherwise be "qualified" Subscribers under Section
2.1, who are not "qualified" Subscribers (or who may be "qualified" Subscribers
only if they agree to special conditions in connection with their use of the
EQUIFAX Credit Information) based on EQUIFAX's determination made on a general
basis not to directly or indirectly provide the EQUIFAX Credit Information to
such categories of persons (or to establish special conditions in connection
with their use of the EQUIFAX Credit Information), and (B) EQUIFAX may designate
particular Subscribers, Third Party Marketers, or Creditors, even though
otherwise "qualified," as not qualified to receive the EQUIFAX Credit
Information based upon the past failure of such persons to comply materially
with the requirements of their agreements with CREDCO with respect to use of the
EQUIFAX Credit Information or for other good cause. CREDCO releases EQUIFAX, its
directors, officers, employees, agent, and independent contractors from any and
all claims, demands, proceedings, actions, causes of action, suits, costs,
damages, expenses, penalties, liabilities and obligations of any kind or nature
whatsoever arising out of, or relating to, a third party claim against CREDCO in
connection with EQUIFAX's designation of a category of users or a particular
user as not qualified to receive EQUIFAX Credit Information hereunder based on
the foregoing procedures and requirements. CREDCO covenants not to sue or
maintain any claim, cause of action, demand, cross action, counterclaim, third
party action or other form of pleading against EQUIFAX in connection with any
such third party claim, provided that such designation by EQUIFAX did not
violate any law or regulation, as interpreted under controlling legal
precedents, existing at the time such designation was made.


2.6
(A)           CREDCO shall establish reasonable procedures to prevent CREDCO's
employees or agents from accessing EQUIFAX Credit Information except as
permitted under this Agreement and. to protect the integrity and security of all
EQUIFAX Credit Information.


(B)           CREDCO shall, on an ongoing basis, monitor "qualified"
Subscribers, Third Party Marketers and Creditors to confirm and assure that the
"qualified" Subscriber's, Third Party Marketer's or Creditor's business
situation has not materially changed, that the "qualified" Subscriber is using,
and Third Party Marketer, or Creditor, is providing consumer requests for,
EQUIFAX Credit Information only for the FCRA permissible purposes allowed under
this Agreement, and that the "qualified" Subscriber, Third Party' Marketer or
Creditor in all other respects, continues to meet the "qualification"
requirements and contractual obligations that pertain to it in connection with
this Agreement and its agreement with CREDCO. Except in situations in which
CREDCO has a reasonable belief that there are facts that would require
additional inquiry, the parties agree that for purposes of CREDCO's monitoring
obligations hereunder, CREDCO may monitor based on a small and changing randomly
selected group of users and uses of the Merge Reports and Single Reports. CREDCO
shall immediately cease and desist from providing EQUIFAX Credit Information to
any Subscriber that is no longer "qualified" as set forth in Section 2.1 above
or to Consumer Subjects if the Third Party Marketer or Creditor of such Consumer
Subjects no longer meets the requirements set out in Section 2.3 above. EQUIFAX
shall have the right to review CREDCO's monitoring procedures, and CREDCO agrees
to consider in good faith all suggestions of EQUIFAX with respect to improving
such procedures.

 
Page 8 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

2.7


(A)           CREDCO agrees that in relaying any and all EQUIFAX Credit
Information to "qualified" Subscribers or to Consumer Subjects, CREDCO will in
all instances accurately and fully transmit EQUIFAX Credit Information subject
to CREDCO's merge procedures as part of its Merge Reports, or in Single Reports
and shall include the date the information was last checked or revised by
EQUIFAX and the full name and mailing address of the EQUIFAX Consumer Service
Center.


(B)            CREDCO will not maintain, copy, capture, re-use, or otherwise
retain in any manner any EQUIFAX Credit Information provided to "qualified"
Subscribers or Consumer Subjects: provided, however, that CREDCO may maintain,
copy, capture and otherwise retain such information and the date and time of
inquiries solely for the purposes of (a) audit trail; (b) calculation of the
amount of usage of EQUIFAX Credit Information and provision of specifics
relating to such usage to "qualified" Subscribers; or (c) billing; (d) in
connection with CREDCO's consumer disclosure responsibilities under the FCRA;
(e) in connection with potential litigation involving EQUIFAX Credit
Information; (f) Quality Control review; and (g) any other application, product,
or purpose expressly agreed to in writing by EQUIFAX. In no event shall the
EQUIFAX Credit Information retained by CREDCO be used for future reporting
purposes or maintained beyond two (2) years from the date it was received from
EQUIFAX. For purposes of the foregoing, the term "future reporting purposes"
refers to the resale or other provision of EQUIFAX Credit Information to third
parties and does not refer to subsequent uses of such information as permitted
in this subsection 2.7(B).

 
Page 9 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

2.8           CREDCO shall establish reasonable procedures so that Subscribers,
Third Party Marketers and Creditors, and Creditors, when no Third Party Marketer
is involved, refer the Consumer Subjects of the Merge Reports or Single Reports
to CREDCO for disclosure, except that CREDCO may disclose consumer reports
contents to subject consumers who have been denied a benefit based on
information contained in the consumer report or who have a dispute regarding the
accuracy of the information. In those disclosures to the consumers, CREDCO may
disclose only the information disclosed to its Subscribers. CREDCO may not
access EQUIFAX Credit Information for the purposes of disclosure to consumers
who wish disclosure for "curiosity" reasons only  Within thirty (30) days after
the signing of the Agreement, CREDCO shall provide to EQUIFAX in writing
CREDCO's policies and procedures for answering questions from consumers about
EQUIFAX Credit Information. The parties agree to use the Automated Consumer
Dispute Verification technology where possible. CREDCO will use the equivalent
of the Universal Data Form ("UDF") to communicate all other disputed information
to data providers whose information is in dispute by the Consumer Subject.
However, EQUIFAX Credit Information in Merge Reports or Single Reports that is
disputed to CREDCO by a Consumer Subject shall be referred to EQUIFAX within
twenty-four (24) hours of receipt by CREDCO for reinvestigation. The results of
the reinvestigation by the EQUIFAX or EQUIFAX Affiliate shall be provided to the
Consumer Subject by the EQUIFAX or its Affiliate.


2.9


(A)           CREDCO's requests for EQUIFAX Credit Information will be by way of
direct computer system-to-system access through EQUIFAX` Automated Delivery
Services unit or through Smart Alex software via direct access terminals.


(B)           CREDCO agrees to take all reasonable measures to prevent
unauthorized system-to-system access and unauthorized use of the terminal by any
person other than designated operators and will establish and enforce policies
whereby its employees are forbidden to obtain information on themselves or
associates, except in performing their official duties.


(C)           CREDCO agrees that, with regard to the operation of the
system-to-system access or the terminal(s), EQUIFAX shall not be liable for
transmission distortion, interruptions or failure or for any resulting
consequential or special damages whatsoever.


(D)           CREDCO will ensure a secure means of delivery of EQUIFAX Credit
Information, and will not deliver it via any publicly accessible network such as
the Internet without EQUIFAX's express written permission.

 
Page 10 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

2.10           CREDCO agrees to pay EQUIFAX promptly for all EQUIFAX Credit
Information requested by CREDCO on behalf of "qualified" Subscribers, Consumer
Subjects or, otherwise, according to the rate schedule of cash prices set forth
in Exhibit II. In addition, CREDCO agrees to pay EQUIFAX for any taxes
applicable to use of credit reports and other charges agreed upon by the parties
from time to time for any special telephone services or any other special
services rendered by EQUIFAX.


3.           Promotion and Training.


3.1           CREDCO must provide to EQUIFAX and EQUIFAX shall have the right to
review and approve all advertising, marketing and promotional materials with
respect to any type or types of any Merge Report or Single Report that mention
or refer to EQUIFAX or EQUIFAX affiliates by name, or that do not refer to
EQUIFAX or EQUIFAX affiliates by name, but that indicates that the credit
information of the individual repositories is, in general, inaccurate, or
materially misleading, whether created by CREDCO itself or by any other person
or entity for CREDCO's benefit ("Material"). Further, prior to the publication
and release of any Material, CREDCO shall provide EQUIFAX with an opportunity to
review and approve such Material, and CREDCO will not publish or release such
Material without EQUIFAX's approval, which will not be unreasonably withheld.
CREDCO shall provide EQUIFAX with copies of all materials that refer to national
credit bureaus generically, but that do not disparage the accuracy of the credit
information of any bureau, within ten (10) business days after publication and
release. All materials provided to EQUIFAX hereunder are considered to be
confidential information of CREDCO for purposes of this Agreement. With respect
to any material provided to EQUIFAX hereunder that includes the name of an
intended recipient, CREDCO may omit such name or other identifying information
of such intended recipients if the recipients are CREDCO customers or consumers,
provided CREDCO identifies to EQUIFAX the recipients as CREDCO Customers or
consumers. CREDCO will use its best efforts to prevent Third Party Marketers and
Creditors from circumventing EQUIFAX's rights under this Section 3.1, including
but not limited to, incorporating an appropriate provision in the New Third
Party Marketer/Creditor Agreement for such purpose. For the purposes of this
Section 3.1, if CREDCO has provided EQUIFAX with any Material, Credo will not be
required to provide to EQUIFAX any subsequent versions of such Material that are
not materially different from the Material previously provided for EQUIFAX's
review prior to release and publication. However, CREDCO shall provide EQUIFAX
with copies of such Material within a reasonable period of time of its
publication and release.


3.2           CREDCO shall be responsible for training "qualified" Subscribers,
Third Party Marketers and their Creditors, and Creditors, in which no Third
Party Marketer is involved, in the use by "qualified" Subscribers of the EQUIFAX
Credit Information and the procedures used by Third Party Marketers and
Creditors for the provision of EQUIFAX Credit Information to consumers. CREDCO
shall be responsible for developing and distributing such training materials as
CREDCO and EQUIFAX agree are reasonably necessary or useful to enable
"qualified" Subscribers, Third Party Marketers and their Creditors, and
Creditors, in which no Third Party Marketer is involved, to use EQUIFAX Credit
Information or have EQUIFAX Credit Information provided to Consumer Subjects.

 
Page 11 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

3.3           EQUIFAX shall have the right to suspend CREDCO's right of access
to, and use of, EQUIFAX Credit Information as provided below, in the event that
it comes to EQUIFAX's attention that CREDCO is not in material compliance with
its obligations in connection with the access and use of EQUIFAX Credit
Information or is in material breach of its obligations under this Agreement. In
such event, EQUIFAX shall give CREDCO prior written notice of at least fifteen
(15) business days of its intention to suspend access and the reasons therefore
unless, exceptional circumstances require immediate action, in which event
EQUIFAX shall have the right to immediately suspend CREDCO's right of access to,
and use of EQUIFAX Credit Information. In the event it comes to Equifax's
attention that a CREDCO Subscriber, a Third Party Marketer, or Creditor or other
user is not qualified to receive Equifax Credit Information hereunder or is not
in material compliance with its obligations in connection with the access and
use of Equifax Credit Information, Equifax will so notify CREDCO and within five
(5) days, CREDCO will suspend that Subscriber's, Third Party Marketer's,
Creditor's or other user's access to Equifax Credit Information. If in Equifax's
opinion, exceptional circumstances require immediate action, CREDCO shall
immediately suspend access to Equifax Credit Information to such entity. Such
suspension shall last until Equifax is reasonably satisfied that such entity has
been brought into compliance with its obligations. Equifax shall have the right
to immediately suspend CREDCO's rights of access to, and use of Equifax Credit
Information if CREDCO does not suspend service as described above. EQUIFAX will
restore CREDCO's or other recipients right to receive EQUIFAX Credit Information
hereunder as soon as EQUIFAX feels reasonably assured that the user is qualified
to receive such information or that, in the future, such information will be
used by such entity only for purposes permitted hereunder, as applicable.


4.             Right to Conduct Audits.


EQUIFAX shall have the right to conduct audits, in accordance with Equifax's
standard reseller audit procedures, of CREDCO's procedures and practices to
analyze the Single Reports and how EQUIFAX Credit Information is merged and
repackaged in Merge Reports for the purpose of enabling EQUIFAX to verify
compliance with the FCRA and CREDCO's compliance with its obligations under this
Agreement. EQUIFAX shall have the right to conduct audits of the procedures and
practices of CREDCO and "qualified" Subscribers, Third Party Marketers and
Creditors who have executed Subscriber Agreements in order to monitor compliance
by each of them with their respective obligations and responsibilities under
this Agreement, provided that EQUIFAX gives CREDCO five (5 ) business days prior
notice with respect to each such audit it intends to conduct. EQUIFAX may, in
its sole discretion, permit CREDCO to coordinate the audit of the "qualified"
Subscriber, Third Party Marketer, or Creditor that is the intended subject
thereof. Except in situations in which EQUIFAX has a reasonable suspicion of a
potential violation of this Agreement, EQUIFAX will, generally, limit its audits
hereunder of "qualified" Subscribers, Third Party Marketers and Creditors to a
relatively small number of users and uses. EQUIFAX will provide CREDCO with a
summary of the results of its audits hereunder promptly after completion of each
audit. EQUIFAX agrees to keep confidential all information obtained from CREDCO
during any audit of CREDCO, as further described in Section 7(B).

 
Page 12 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

5.            Release and Covenants with Respect to Accuracy of EQUIFAX Credit
Information and Disclaimer of Warranties.


A.            Release and Covenant with Respect to Accuracy of EQUIFAX Credit
Information


CREDCO recognizes that the accuracy of any EQUIFAX Credit Information furnished
by EQUIFAX hereunder is not guaranteed by EQUIFAX, and CREDCO releases EQUIFAX
and EQUIFAX's parent, sister, affiliated companies, successors and assigns, and
its and their directors, officers, agents, employees and independent contractors
(collectively "EQUIFAX's Affiliates") from any liability for any negligence,
except for willful misconduct in connection with the preparation of EQUIFAX
Credit Information and from any loss, damages, expenses, cost or obligations of
any kind and nature whatsoever suffered by CREDCO resulting directly or
indirectly from the inaccuracy or invalidity of the EQUIFAX Credit Information.
CREDCO covenants not to sue or maintain any claim, cause of action, demand,
cross action, counterclaim, third party action or other for of pleading against
EQUIFAX or EQUIFAX's Affiliates for damages based upon the inaccuracy or
invalidity of any of the EQUIFAX Credit Information provided by EQUIFAX
hereunder. CREDCO agrees to indemnify and hold EQUIFAX and EQUIFAX's Affiliates
harmless from any loss, cost, expense, damage or liability incurred by EQUIFAX
or EQUIFAX's Affiliates as a result of a claim by a "qualified" Subscriber,
Third Party Marketer or Creditor based on the inaccuracy or invalidity of the
EQUIFAX Credit Information included in the applicable Merge Report or included
in a Single Report.


B.           Disclaimer of Warranties.


EQUIFAX makes no representations, warranties or guarantees, express or implied,
other than those which are expressed herein, EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, EQUIFAX MAKES AND THERE ARE NO WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, RESPECTING THE ACROPAC SYSTEM OR ANY OTHER
MACHINERY, EQUIPMENT, MATERIALS, SOFTWARE, PROGRAMMING AIDS OR OTHER ITEMS
UTILIZED BY CREDCO IN CONNECTION WITH OR RELATED TO, OR RESPECTING THE ACCURACY
OF ANY EQUIFAX CREDIT INFORMATION FURNISHED BY EQUIFAX TO CREDCO OR TO ANY
"QUALIFIED" SUBSCRIBERS OF CREDCO OR ANY THIRD PARTY MARKETERS, CREDITORS OR
CONSUMER SUBJECTS.

 
Page 13 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

6.            Confidentiality.


(A)           CREDCO acknowledges and agrees that EQUIFAX is the owner of the
ACROPAC SystemTM and of all interests, programs codes, pricing, customer
relationships, software documentation or other appurtenances related thereto or
derived therefrom. CREDCO further acknowledges and agrees that the ACROPAC
SystemTM, any codes, procedures or ACROPAC SystemTM documentation and any
EQUIFAX Credit Information materials and know-how as may be provided to CREDCO
by EQUIFAX during the term of this Agreement are confidential and proprietary to
EQUIFAX ("EQUIFAX Confidential information"). During the term of this Agreement
and thereafter, CREDCO agrees to maintain, and CREDCO agrees to cause its
directors, officers, employees, independent contractors and agents to maintain,
in strict confidence and not to disclose, except as expressly permitted by this
Agreement, to any other person or entity any EQUIFAX Confidential Information,
and to take such actions as are necessary to protect against disclosure thereof.
CREDCO shall make no use of any EQUIFAX Confidential Information whatsoever,
except solely for the purposes permitted by this Agreement, in accordance with
the terms and during the existence of this Agreement. Upon the termination of
this Agreement, CREDCO will return to EQUIFAX all manuals, materials and
documents pertaining to EQUIFAX or the ACROPAC SystemTM obtained from EQUIFAX
during the term hereof, and all copies and partial copies thereof.


(B)           EQUIFAX acknowledges and agrees that CREDCO is the owner of all
information obtained by EQUIFAX during any technical review or audit of CREDCO
or its Subscribers and any other information provided or made accessible to
EQUIFAX by CREDCO in connection with this Agreement including, without
limitation, information or materials relating to CREDCO's merge logic, products,
business and customer identities and relationships, marketing strategies,
pricing and procedures, format and style of reports, EQUIFAX further
acknowledges and agrees that the foregoing information is confidential and
proprietary to CREDCO ("CREDCO Confidential information"). During the term of
this Agreement and thereafter, EQUIFAX agrees to maintain, and EQUIFAX agrees to
cause its directors, officers, employees and agents to maintain, in strict
confidence and not to disclose, except as expressly permitted by this Agreement,
to any other person or entity any CREDCO Confidential Information and to take
such actions as are necessary to prevent against disclosure thereof. EQUIFAX
shall make no use of any CREDCO Confidential Information whatsoever, except
solely for the purposes permitted by this Agreement, and in accordance with the
terms and during the existence of this Agreement. Upon the termination of this
Agreement, EQUIFAX shall return to CREDCO all Confidential information obtained
from CREDCO during the term hereof, and all copies and partial copies thereof.

 
Page 14 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

(C)           Each party agrees that it has obtained or will obtain
confidentiality agreements from its employees to the extent necessary to enable
such party to fulfill its confidentiality obligations hereunder.


7.            Relationship of Parties.


Each of the parties to this Agreement are independent contractors and nothing
contained in this Agreement shall be construed as creating a joint venture,
partnership, licensor-licensee, principal agent, or mutual agency relationship
between or among the parties hereto and no party shall, by virtue of this
Agreement, have any right or power to create any obligation, express or implied,
on behalf of any other party. No party, nor any employee of a party, shall be
deemed to be an employee of another party by virtue of this Agreement.


8.            No Third Party Benefits.


EQUIFAX and CREDCO acknowledge, agree and intend that this Agreement was entered
into solely for the respective benefit of each of them and their respective
successors and assigns and nothing in this Agreement shall be construed as
giving any person, firm, corporation or other entity (including, without
limitation to the foregoing, any "qualified" Subscriber, Third Party Marketer,
Creditor or Consumer Subject), other than the parties hereto and their
respective successors and permitted assigns, any right, remedy or claim under or
in respect of this Agreement or any provision hereof.


9.           Assignment.


Except as provided herein, neither party shall assign or transfer any interest,
right or obligation under this Agreement without the written consent of the
other party, which consent shall not be unreasonably withheld (taking into
account the nature of the services provided under this Agreement, the economic
or other interests of EQUIFAX, competitive effects, any circumstances which may
affect the performance of this Agreement, the protection of sensitive or
proprietary commercial information, the operations and integrity of the ACROPAC
SystemTM, the protection of data therein and the interests of other entitles
utilizing such System.) The above notwithstanding, this Agreement may be
assigned by either party to an affiliated company without obtaining the other's
consent provided that the other party is given thirty (30) days written notice
prior to such assignment. For the purposes of this Section 10, any dissolution,
merger, consolidation or other reorganization, or the sale or other transfer of
all or substantially all of the assets or properties, or the sale or other
transfer of a controlling percentage of the corporate stock, shall constitute an
assignment of this Agreement. The term "Controlling Percentage, means the
ownership of stock possessing, and of the right to exercise, at least fifty
percent (50%) of the total combined voting power of any class or all classes of
stock of such a party, issued, outstanding and entitled to vote for the election
of directors, whether such ownership be direct ownership or indirect ownership.

 
Page 15 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

10.            Force Majeure.


Notwithstanding any provisions to the contrary herein contained, no party hereto
shall be liable to the other party for any delay or interruption in performance
as to any obligation hereunder resulting from governmental emergency orders,
judicial or governmental action, emergency regulations, sabotage, riots,
vandalism, labor strikes or disputes, acts of God, fires, electrical failure,
major computer hardware or software failures, equipment delivery delays, acts of
third parties, or any other cause, if such delay or interruption in performance
is beyond its reasonable control.


11.           Contact Persons.


Each party to this Agreement shall designate one person. within their
organization that is responsible for the relationship between the parties and
for compliance with the terms and conditions of this Agreement.


(A) For CREDCO:
 
Name:
Donald A. Robert, President

 
Address:
First American CREDCO

5625 Ruffin Road, Suite 200
San Diego, CA 92123
Telephone Number:
1-800-255-0792 / 619-637-3770, Ext. 6306


For EQUIFAX:
 
Name:
Gina Page, Vice President


 
Page 16 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

 
Address:
EQUIFAX Credit Information Services, Inc. Suite 200 3 Westbrook Corporate Center
Westchester, Illinois 60154



Telephone Number: 708-449-3737


Each party may, by notice given pursuant to Section 12, change its designation
to a person other than the person identified above.


12.              Notices.


All notices, requests, demands, and other communications hereunder shall be in
writing except as expressly stated in this Agreement, and shall be deemed to
have been duly given when received upon delivery by hand or by certified mail,
addressed as follows:


 
(A)
If to CREDCO:

First American CREDCO
5625 Ruffin Road, Suite 220 San Diego, CA 92123
Attention: President


 
(B)
If to EQUIFAX

EQUIFAX Credit Information Services, Inc.
1600 Peachtree Street, NW
P. O. Box 4091
Atlanta, Georgia 30302
Attention: President


The Parties hereto may, by notice given hereunder, designate any further or
different addresses to which such notices shall be sent.


13.            Severability.


In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


14.            Exhibits.


All Exhibits attached hereto are a part of this Agreement and are expressly
incorporated herein and all blanks in such Exhibits, if any, will be completed
as required in order to consummate the transactions contemplated and in
accordance with this Agreement.

 
Page 17 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

15.           Injunctive Relief.


Each party acknowledges and agrees that use or disclosure of the other Party's
confidential information as defined in Section 7 above, in a manner inconsistent
with this Agreement will give rise to irreparable injury to such party which
cannot be adequately compensated in damages and that such party may seek and
obtain equitable, injunctive relief; without the necessity of posting bond to
prevent or restrain such unauthorized use or disclosure, together with any other
remedies which may be available to such party.


16.           Use of Service.


Except as provided in the Agreement:


(A)           EQUIFAX does not convey or transfer, nor does CREDCO, or any
"qualified" Subscriber, Third Party Marketer or Creditor, obtain any right or
interest in, any of the programs, systems, data, materials, or credit
information utilized or provided by EQUIFAX in the performance of this
Agreement.


(B)           CREDCO does not convey or transfer, nor does EQUIFAX obtain any
right or interest in, any of the programs, logic, systems, data, materials, or
non-credit information utilized by CREDCO in connection with the Merge Reports
or any other CREDCO Confidential Information.


17.           Headings.


The section and other headings in this Agreement are inserted solely as a matter
of convenience for reference and are not a part of this Agreement.


18.           Governing Law.


This agreement shall be governed by and construed in accordance with the laws of
the State of Georgia.


19.           Waiver of Rights.


Failure of any party to enforce any of its respective rights or remedies
hereunder with respect to any specific act or failure to act of any party shall
not constitute a waiver of the rights of such party to enforce such rights and
remedies with respect to any other or subsequent act or failure to act.


20.           Entire Agreement.

 
Page 18 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

This Agreement, including the Exhibits hereto, constitutes the entire Agreement
between the parties and supersedes and cancels any and all prior agreements
between the parties relating to the subject matter hereof, including any
agreements between EQUIFAX and any predecessor of CREDCO. No changes in this
Agreement may be made except in writing signed by both parties.


21.            Term and Termination.


This Agreement shall have an initial term of one (1) year, and will be
automatically renewed for successive one-year terms thereafter unless one party
gives the other party written notice, not later than sixty (60) days prior to
the commencement of the next renewal term, of its election not to renew this
Agreement. A party may terminate this Agreement prior to the expiration of a
term (a) in accordance with Section 3.2; (b) upon thirty (30) days written
notice to the other if one party makes an assignment of this Agreement to which
the other party objects; or (c) if the other party is in material breach of its
obligations under this Agreement, the nonbreaching party has given the breaching
party written notice of such breach, and within thirty (30) days after receipt
of such notice, the breaching party has not cured the breach or taken steps that
will cure such breach within a reasonable period. In the event of termination of
this Agreement for any reason, the provisions of the foregoing paragraphs will
remain in full force and effect as to all EQUIFAX Credit Information which
CREDCO has requested or received from EQUIFAX prior to the date of cancellation.


Upon termination for any reason, each party shall deliver to the other any and
all confidential information of the other party in its possession. Any earned
but unpaid fees shall be paid within thirty (30) days of receipt of invoice
regardless of the effective date of termination.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 
Page 19 of 20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT

EQUIFAX:


EQUIFAX CREDIT INFORMATION SERVICES, INC.


BY:
  /s/ James J. Allhusen          
NAME:
 James J. Allhusen          
TITLE:
 Executive Vice President          
CREDCO:
         
FIRST AMERICAN CREDCO
         
BY:
  /s/ Donald A. Robert          
NAME:
 Donald A. Robert          
TITLE:
 President  

 
 
Page 20 of 20

--------------------------------------------------------------------------------

Exhibit 1-A
 
AGREEMENT FOR SERVICE


In order to receive various information services (“Information Service(s)”) from
CoreLogic Credco, LLC (“CREDCO” or “FAC”), the undersigned Client (“Client”)
agrees to the terms and conditions set forth in this agreement and the exhibits
attached hereto (together, this/the “Agreement”).  If there is a conflict
between the general terms and conditions of this Agreement and any exhibit, the
provisions of the exhibit will govern and control.  This Agreement applies to
every kind of information, software or service provided by CREDCO to Client,
even if a given type of service or information is not specifically referred to
in this Agreement or is not currently provided by CREDCO, unless the service is
furnished pursuant to a separate written agreement with CREDCO, executed and
effective after the date this Agreement becomes effective, and containing an
“entire agreement” or merger” clause.  THIS AGREEMENT DOES NOT ESTABLISH ANY
OBLIGATION ON THE PART OF CREDCO TO PROVIDE ANY INFORMATION SERVICES TO CLIENT
UNTIL CREDCO HAS NOTIFIED CLIENT THAT ACCOUNT SET-UP HAS BEEN COMPLETED AND
CREDCO HAS ISSUED ACCESS CODES TO CLIENT.


1.  CREDCO will provide its Information Services, as available, to Client and
Client Affiliates during the term of this Agreement.  “Client Affiliates” are
those entities listed in Exhibit “A”, which are and will be at all times
entities, which are controlled by, or are under common control with
Client.  “Control” means having the ability to direct the management and
policies of the entity in question, whether directly or indirectly.  Client
represents and warrants that it has the full power and authority to bind each
Client Affiliate to every obligation of Client in this Agreement, and Client’s
signature to this Agreement will bind each Client Affiliate.  At CREDCO’s
request, Client will cause any Client affiliate to provide CREDCO with written
certification substantially similar to the ones made by Client in Sections 2 and
20 below.  References throughout this Agreement to “Client” will apply as well
to any Client Affiliate using the Information Services, as appropriate.


2.  Client certifies and agrees that it will order Information Services as an
end-user.   Client further certifies and agrees that it will order Information
Services that are consumer reports (“Basic Reports”) credit risk scores
(“Scores”) and other enhancements to the Basic Report solely for the permissible
purposes Client has specified in Section 20 below and no other purpose.  For
purposes of this Agreement, the term “Credit Reports” includes Basic Reports,
Scores, and other enhancement to Basic Reports, individually or collectively, as
the context requires.  Client agrees to obtain a signed written authorization
from each consumer prior to ordering a Credit Report on such person, will
maintain all authorizations on file for at least five (5) years, and will
provide CREDCO with copies (or originals) on request.  Exhibit B is hereby
reserved.


3.  Client agrees that it will not order Credit Reports for employment purposes
or transactions not initiated by the consumer (prescreening) unless approved
beforehand in writing by CREDCO).  Client agrees not to resell or otherwise
disclose Credit Reports (or any part thereof), except in connection with the
sale of a loan to which the Credit Report relates, to the consumer if adverse
action has been taken based on the report, or as otherwise required by law.
Client agrees to refer consumers to CREDCO for all substantive inquiries
regarding Credit Reports, to obtain the written permission of the consumer to
obtain the Credit Report where required under applicable state laws in the form
required under such laws, and to provide all notices and disclosures required
under federal and state laws. Client understands that the Fair Credit Reporting
Act (“FCRA”), 15 USC 1681 et seq., provides that any person “who knowingly and
willfully obtains information on a consumer from a consumer reporting agency
[such as CREDCO] under false pretenses shall be fined under title 18, imprisoned
for not more than 2 years, or both.”  Client acknowledges that it understands
its obligations under the FCRA and applicable state laws in ordering and using
Credit Reports, and Client agrees that it will comply with all such obligations
and will be responsible for its own regulatory compliance.


4.  Client represents that it is not a(n) private detective, detective agency,
investigative company, bail bondsman, attorney, law firm, credit or financial
counseling firm, “credit repair clinic,” news or media agency or journalist, law
enforcement agency, company engaged in insurance claims, dating service, asset
location service, Internet people locator service, diet center, adoption search
firm, timeshare, pawn shop, company that locates missing children, massage
service, genealogical or heir research firm, check cashing entity, an adult
entertainment service of any kind, business that operates out of an apartment or
unrestricted location within a residence, company that handles third party
repossession, company or individual involved in spiritual counseling, individual
seeking information for their private use, tattoo service, business engaged in
subscriptions (magazines, book clubs, record clubs, etc.), health club,
continuity club, bounty hunter, condominium/homeowners association, country
clubs, “for profit counselors”, loan modification companies, timeshare or a
person that will not be an end-user of the Information Services, and Client
agrees to notify CREDCO PRIOR to any change in any of the foregoing.  Except as
provided elsewhere in this Agreement, Client agrees not to sell, re-sell,
transfer or otherwise distribute the Information Services (or any information
contained therein) without first obtaining the written permission of CREDCO.


5.  Client acknowledges it has obtained a copy of the FTC's "Notice to Users of
Consumer Reports: Obligations Under the FCRA" from CREDCO at CREDCO’s website
http://www.credco.com/legaldocuments/NoticetoUser.pdf. Copies are also available
directly from the FTC at
http://www.ftc.gov/os/statutes/userfurnisher.htm.  Client will comply with all
requirements under the Fair Credit Reporting Act and applicable state laws in
ordering and using Credit Reports, and Client is solely responsible for its own
regulatory compliance. Client acknowledges it has received a copy CREDCO's
Access Security Requirements, from the website
http://www.credco.com/legaldocuments/AccessSecurity.pdf and Client agrees to
comply with such requirements as modified by CREDCO from time to time and posted
on that website; Client agrees to monitor such website on a monthly basis to
obtain notice of any changes to the Access Security Requirements and Client
agrees to comply with any and all such changes to the Access Security
Requirements.


6.  Section 1785.14(a) of the California Civil Code imposes special requirements
with respect to transactions in which a “retail seller” (as defined in Section
1802.3 of the California Civil Code) intends to issue credit to a California
resident who appears in person on the basis of an application for credit
submitted in person (“point of sale transactions”).  Client certifies that these
requirements do not apply to it because (a) Client is NOT a “retail seller” (as
defined in Section 1802.3 of the California Civil Code), and/or (b) Client does
NOT issue credit to California residents who appear in person on the basis of
applications for credit submitted in person. Client further certifies that it
will notify CREDCO in writing 30 days PRIOR to becoming a retail seller or
engaging in point of sale transactions with respect to California residents.


7.  The following provisions are applicable to Scores provided under this
Agreement:


a.  If Client Orders Any Score.  If Client orders any Score, Client acknowledges
and agrees as follows:


(i)  Client acknowledges that the Scores and the factors on which the Scores are
based are proprietary to the providers of the Scores, and Client agrees to hold
all Scores received from CREDCO pursuant to this Agreement in strict confidence
and not to disclose any Score to the consumer or to any third party, except for
disclosure to the subject of the Score where Client has taken “adverse action”
against such subject based in whole or part on the Score or the Basic Report
with which the Score was delivered or as otherwise required under applicable
law. For purposes of this Agreement, “adverse action” has the meaning assigned
to such term under Regulation B (12 CFR Section 202 et seq.) (“Regulation B”)
promulgated under the Federal Equal Credit Opportunity Act, 15 USC, Section 1691
et seq. (“ECOA”).

 
 

--------------------------------------------------------------------------------

 

(ii)  Client may provide the principal factors contributing to a Score to the
subject of the Score when those principal factors are the basis of Client’s
adverse action against the subject or as otherwise required under applicable
law.  Where such principal factors are provided to the subject, Client must
describe such factors in a manner that complies with the ECOA and Regulation
B.  Client agrees not to use any Score as the basis for an adverse action unless
the Score factor codes have been delivered to Client together with the Score,
and Client agrees periodically to revalidate the Score as required under
Regulation B. Client recognizes that all Scores (i) are statistical and may not
be predictive as to any particular individual, (ii) are not intended to
characterize any individual as to credit capability, and (iii) other factors
must be considered in making a credit decision. No Score is intended to
characterize any of Client’s applicants or customers as to credit capability,
and neither CREDCO nor any Score provider guarantees the predictive value of any
Score with respect to any of Client’s applicants or customers. Scores represent
an estimate of credit risk relative to other individuals used by the Score
provider to develop the Score and any predictive value of the Score only
represents the provider’s opinion based on its point-scorable prediction
algorithms, risk models, and/ or other methodology. IN ORDERING A SCORE, CLIENT
HAS MADE ITS OWN ANALYSIS OF THE STATISTICAL RELIABILITY AND UTILITY OF USING
THE SCORE. Client agrees that it will not use any Score for account management
or prescreening.


(iii)  Client understands that the providers of the Scores impose specific
requirements for Client to use their Scores (as set forth in Exhibit “C”, which
is incorporated herein by reference, and is found at the website
http://www.credco.com/LegalDocuments/Exhibitc.pdf). Client acknowledges it has
received a copy of Exhibit “C” from the website
http://www.credco.com/LegalDocuments/Exhibitc.pdf  and agrees to comply with the
provisions therein as in effect from time to time and posted on that website as
a condition to ordering such Scores; Client agrees to monitor such website on a
monthly basis to obtain notice of any changes to the Scores listed on Exhibit C
and Client agrees to comply with any and all such changes made to Exhibit C as a
condition to ordering and using the Scores set forth in Exhibit C.    In the
event of a direct conflict between the terms of any specific requirements of a
Score provider and the general provisions of Section 7 of this Agreement or any
other provision of the Agreement, the specific requirements of the Score
provider shall govern, but only with respect to the provision that is in
conflict. In the event that any Score provider adds or otherwise modifies its
requirements for Client’s use of its Score, Client agrees that such terms will
automatically be incorporated into this Agreement and become part hereof, and
that by ordering any such Score or Scores hereunder, Client agrees that such
requirements will be binding on Client.   The terms of this Agreement shall be
applicable to all Scores Client orders hereunder, except for terms that are in
direct conflict with the requirements of the Score provider, in which case, such
requirements shall govern as provided above.  From time to time, CREDCO may make
additional credit risk scores available to Client.  In such case, each such
additional score Client decides to purchase will be a “Score” for all purposes
of this Agreement, and Client’s use of such Score and related obligations will
be governed by the applicable provisions of this Agreement and any additional
terms and requirements imposed by CREDCO and/or the provider of the Score.


8.  In the event that CREDCO provides its software to Client in connection with
this Agreement (“Software Product”), Client agrees to be bound by the terms
under which the Software Product is provided to Client, whether contained in a
shrinkwrap agreement, clickwrap agreement, or otherwise (each, a “Software
Product Agreement”).  In addition to, and not in lieu of, the specific terms of
the applicable Software Product Agreement, Client agrees that THE SOFTWARE
PRODUCT IS PROVIDED TO CLIENT “AS-IS,” WITHOUT ANY WARRANTY OF ANY NATURE.
CREDCO DISCLAIMS AND EXCLUDES ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR THAT CLIENT WILL BE ABLE TO ACCESS INFORMATION SERVICES THROUGH IT ON
AN UNINTERRUPTED BASIS OR FREE FROM COMPUTER VIRUSES OR SIMILAR DEVICES THAT MAY
CAUSE LOSS OF INFORMATION OR DISABLE CLIENT’S COMPUTER SOFTWARE OR EQUIPMENT
(COLLECTIVELY, “DISABLING DEVICES.”).  CLIENT ASSUMES ALL RISK AS TO THE
SUITABILITY, QUALITY, PERFORMANCE, AND RESULTS OF THE SOFTWARE PRODUCT.


9.  The Information Services (including Credit Reports) are provided "AS
IS."  CREDCO MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING,
BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AND IMPLIED WARRANTIES ARISING FROM A COURSE OF DEALING OR A
COURSE OF PERFORMANCE, WITH RESPECT TO THE INFORMATION SERVICES (OR ANY
INFORMATION CONTAINED THEREIN), INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO
THE ACCURACY, VALIDITY, OR COMPLETENESS OF ANY INFORMATION SERVICE, THAT THE
INFORMATION SERVICES  WILL MEET CLIENT’S NEEDS, OR THAT THE INFORMATION SERVICES
WILL BE PROVIDED ON AN UNINTERRUPTED BASIS OR FREE FROM DISABLING DEVICES, AND
CREDCO EXPRESSLY DISCLAIMS ALL SUCH REPRESENTATIONS AND WARRANTIES. ALL
REPRESENTATIONS AND WARRANTIES REGARDING ANY SCORE, IF ANY, ARE MADE SOLELY BY
THE PROVIDERS OF THE SCORE, AND CLIENT RELEASES CREDCO FROM ALL LIABILITIES AND
CLAIMS IN CONNECTION WITH RESPECT TO ALL SCORES.


10.  At Client’s request, CREDCO will accept orders for Information Services
transmitted to either CREDCO’s website on the Internet or CREDCO’s web servers
via the Internet.  CREDCO will transmit Information Services ordered through
either such website or servers in such manner that they are accessible only
pursuant to the subscriber number and password assigned to Client by
CREDCO.  Client acknowledges it has received a copy of CREDCO’s Internet
Security Requirements from the website
http://www.credco.com/legaldocuments/InternetSecurity.pdf and agrees to comply
with the provisions therein as may be modified from time to time by CREDCO and
posted on that website.  Client agrees to monitor such website on a monthly
basis to obtain notice of such changes to the Internet Security Requirements,
and Client agrees to comply with any and all such changes to the Internet
Security Requirements.  Client agrees that each time it places an order for an
Information Service via the Internet, Client is, and will continue to be, in
compliance with these requirements.  CLIENT AGREES THAT NOTHING IN THIS SECTION
10 PERMITS CLIENT TO TRANSMIT INFORMATION SERVICES (OR ANY INFORMATION THEREIN)
THROUGH THE INTERNET, AND CLIENT AGREES THAT IT WILL NOT DO SO WITHOUT SPECIFIC
WRITTEN PERMISSION FROM CREDCO. Client agrees that CREDCO may immediately upon
notice to Client suspend or terminate orders and deliveries of Information
Services via CREDCO website and/or servers if Client is in breach of any
requirement under this Agreement or if CREDCO otherwise determines such action
is advisable.  CREDCO DOES NOT WARRANT THAT INFORMATION SERVICES WILL BE
PROVIDED THROUGH THE INTERNET UNINTERRUPTED OR FREE FROM DISABLING DEVICES, AND
IN NO EVENT WILL CREDCO HAVE ANY LIABILITY FOR EVENTS OR CAUSES BEYOND ITS
REASONABLE CONTROL.


11.  In no event will CREDCO, any score provider or any other provider of
information used by CREDCO in preparing Information Services, any of their
respective affiliates, or any of their respective officers, directors,
employees, or agents, have any liability to Client for any special, incidental,
or consequential damages, including, without limitation, lost profits, business
interruption, transmission of Disabling Devices, loss or corruption of data, and
the like, arising out of any transactions in connection with this Agreement,
including, without limitation in connection with any Information Service or
Client’s use or inability to use any Software Product, whether incurred as a
result of negligence or otherwise, even if such persons or any of them have been
advised of the possibility of such damages. SOME JURISDICTIONS PROHIBIT THE
EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THAT SUCH
LIMITATIONS MAY NOT APPLY TO CLIENT. The maximum liability of CREDCO in
connection with an Information Service will not exceed an amount equal to the
price paid by Client for such Information Service.  If Client is dissatisfied
with any Software Product, Client’s sole and exclusive remedy is to discontinue
use of the Software Product.

 
 

--------------------------------------------------------------------------------

 

12.  Client agrees that upon reasonable notice, CREDCO may (but has no
obligation to), directly or through a third party, audit Client’s procedures
related to this Agreement (including, without limitation, Client’s network,
security systems, facilities, practices, and procedures) in order to confirm
that Client adequately protects against the improper use of Information Services
and that Client is in compliance with CREDCO’s Internet security requirements
then in effect and all of the other requirements under this Agreement.  Client
agrees to fully cooperate in connection with such audits and to make all changes
requested by CREDCO required to assure against unauthorized access of
Information Services and for Client to comply with the other requirements of
this Agreement.


13.  Client agrees to pay in full according to CREDCO’s fee schedule as in
effect from time to time. Fees may be changed, effective upon written
notice.  An account is delinquent if the Client has not paid CREDCO’s invoice to
Client in full within 25 days after the date of the invoice.  Payment terms and
obligations may be changed at any time, upon written notice to Client.  CREDCO
may impose a late charge of 1.5 percent per month or the maximum rate permitted
by law on any delinquent account until paid in full and/or suspend providing
Information Services hereunder until all delinquent amounts owed have been paid
in full. Client agrees to pay all attorney fees and collection costs incurred by
CREDCO in collecting any delinquent account, whether or not litigation is
instituted.  In the event of any litigation or other action involving this
Agreement, the prevailing party shall be entitled to reasonable attorney fees
and court costs including at trial, on any appeal, and/or in a bankruptcy or
similar proceeding, in addition to any other recovery to which it is entitled.


14.  Client agrees to indemnify, defend, and hold harmless, CREDCO, all Score
providers, and all other providers of information used by CREDCO in preparing
and providing the Information Services to Client hereunder, their respective
affiliates, and the respective officers, directors, employees, agents, and
suppliers and other third party contractors of all such persons from and against
any and all actions, lawsuits, investigations, proceedings, costs, expenses
(including, without limitation, attorney fees and court costs), and other claims
or damages arising out of or in connection with any use or disclosure by Client
or Client’s employees, agents, or contractors of any Information Service (or any
information therein or provided in connection therewith), any breach by Client
of any of its obligations, representations, or warranties under this Agreement,
Client’s use of the Software Product contrary to any requirement under the
applicable Software Product Agreement or under applicable law, and any claim by
the subject of an Information Service or other person based on Client’s order or
use of any Information Service.


15.  EITHER PARTY MAY TERMINATE THIS AGREEMENT WITHOUT CAUSE OR PENALTY OR
(EXCEPT FOR THE SURVIVING OBLIGATIONS DEFINED IN SECTION 17) FURTHER LIABILITY,
EFFECTIVE UPON FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE OTHER
PARTY.  In addition, CREDCO may suspend providing Information Services to Client
without notice if CREDCO believes that Client has breached any of its
obligations hereunder until the breach has been fully cured to CREDCO’s
satisfaction and CREDCO has received satisfactory assurances that such breach
will not reoccur and Client will fully perform its obligations under this
Agreement.


16.  Client’s failure to pay CREDCO any delinquent amounts in full within five
(5) business days after written notice from CREDCO to Client will constitute a
Client default and material breach of this Agreement, whereupon this Agreement
will automatically and irrevocably terminate without further notice to Client or
liability to CREDCO.


17.  Termination of this Agreement will not: (a) release or otherwise affect
Client’s obligation to pay CREDCO in full for any fees per CREDCO’s fee
schedule, late charges, attorney fees and collection costs incurred to and
including the date of termination; (b) terminate or otherwise affect the
disclaimers and limitations of liability contained in this Agreement, which will
survive termination of this Agreement; and/or (c) waive or otherwise affect
Client’s obligation to indemnify and defend under Section 14 of this Agreement,
which will survive termination of this Agreement.


18.  This Agreement, constitutes the entire agreement of the parties with
respect to its subject matter, and supersedes any contemporaneous or prior
written or oral agreements or other communications regarding such subject
matter.  No change may be made to this Agreement except by in writing executed
by Client and the Compliance Officer or other authorized officer of
CREDCO.  This Agreement shall be interpreted in accordance with the laws of the
state of California, without reference to its principles of conflict of
laws.  Client irrevocably consents to the exclusive jurisdiction and venue of
the federal and state courts in San Diego County, California, with respect to
all disputes in connection with this Agreement. If any court or other tribunal
of competent jurisdiction declares any provision of this Agreement to be illegal
or invalid or unenforceable, the legality and validity and enforceability of the
remaining parts, terms, or provisions will not be affected thereby and the
illegal or invalid or unenforceable part, term, or provision will be deemed not
to be a part of, and severable from, the remaining portions of this
Agreement.  A signature on a copy of this Agreement received by either party by
facsimile or portable document format (PDF) is binding upon the other party as
an original.  The parties shall treat a photocopy of such facsimile as a
duplicate original.  Client may not assign this Agreement, in whole or in part,
without CREDCO’s prior written consent.


19.  If Client orders OFAC Screening Service, CREDCO Screening Services,
Identity Verification and Fraud Prevention Products, or Tax Return Information
Services (“4506-T Direct Reports”), Client acknowledges and agrees to comply
with and abide by the additional terms and requirements as set forth in Exhibit
“D”, which is incorporated herein by reference and is found at the website
http://www.credco.com/LegalDocuments/Exhibitd.pdf.  Client acknowledges it has
received a copy of Exhibit “D” from the website
http://www.credco.com/LegalDocuments/Exhibitd.pdf and agrees to comply with the
provisions therein as in effect from time to time and posted on that website as
a condition to ordering such products; Client agrees to monitor such website on
a monthly basis to obtain notice of any changes to the products and services
listed on Exhibit D and Client agrees to comply with any and all such changes
made to Exhibit D as a condition to ordering and using the Information Services
set forth in Exhibit D.


*DEC10G3*
20. Client certifies that it will order Credit Reports solely for one or more of
the following purpose(s) and for no other purpose (Client must check only those
that apply, and, below Client’s signature to this Agreement, declare all
intended uses of Credit Reports):


o
a.
in connection with a credit transaction involving the consumer on whom the
information is to be furnished and involving the extension of credit to, or
review or collection of an account of, the consumer
o
b.
in connection with underwriting of insurance involving the consumer
o
c.
as a potential investor or servicer, or current insurer, in connection with a
valuation of, or an assessment of the credit or prepayment risks associated
with, an existing credit obligation

 
 
 

--------------------------------------------------------------------------------

 

21. Client agrees to comply with the requirements set forth in Exhibit “E” which
is incorporated herein by reference and is found at the website
http://www.credco.com/LegalDocuments/Exhibite.pdf regarding the proper disposal
of consumer information.  Client acknowledges it has received a copy of Exhibit
“E” from the website http://www.credco.com/LegalDocuments/Exhibite.pdf and
agrees to comply with the provisions therein as in effect from time to time and
posted on that website; Client agrees to monitor such website on a monthly basis
to obtain notice of any changes to Exhibit E and Client agrees to comply with
any and all such changes made to Exhibit E.


22.  Client agrees to comply with all applicable federal, state and local
statutes, regulations, and rules, including, without limitation, the applicable
provisions of the Fair Credit Report Act as amended by the Fair and Accurate
Credit Transactions Act and the Gramm-Leach-Bliley Act, in ordering and using
the Information Services.    In the event Client changes its location,
ownership, or control, Client agrees to notify CREDCO in writing, within ten
(10) days of such change.


23.  In the event of any actual or suspected security breach that Client either
suffers or learns of that either compromises or is likely to  compromise CREDCO
data (including, but not limited to Credit Reports) (e.g., physical trespass on
a secure facility, computing systems intrusion/hacking, loss/theft of a PC
(laptop or desktop), loss-theft of printed materials, etc.) (collectively, a
“Security Breach”), Client will promptly notify CREDCO security personnel within
one (1) business day of the discovery of such Security Breach and will
immediately coordinate with CREDCO security personnel to investigate and remedy
the Security Breach, as directed by CREDCO security personnel. Notification to
CREDCO shall be made by calling CREDCO at 1-619-938-7242.  Except as may be
permitted by applicable law, Client agrees that it will not inform any third
party of any such Security Breach without CREDCO’s prior written consent;
however, if such disclosure is required by applicable law, Client agrees to work
with CREDCO regarding the content of such disclosure so as to minimize any
potential adverse impact upon CREDCO and its clients and customers.  Client also
agrees to comply with all applicable federal and state breach laws and to
provide timely notification under applicable law to those individuals affected
by the Security Breach (including, but not limited to, notification to law
enforcement authorities in the jurisdiction of Client and/or individual(s)
effected) in the event the Security Breach was caused by or arose from the
actions or inactions of Client.  In addition, Client agrees to offer and
provide, if accepted, to each affected or potentially affected consumer, credit
history monitoring services for a minimum of one (1) year in which the
consumer’s credit history is monitored and the consumer receives daily
notification of changes that may indicate fraud or identity theft.  The
monitoring service must include the daily data from at least one (1) national
consumer credit reporting bureau. If the root cause of the Security Breach is
determined by CREDCO to be under the control of Client (e.g., employee or former
employee fraud, misconduct or abuse, poor information security practices, etc.),
CREDCO may assess Client an expense recovery fee.  If the root cause of the
Security Breach is determined by CREDCO to be under the control of Client (see
above), Client is required to submit written documentation to CREDCO outlining
the cause of the breach and suggested remedial actions. If a Security Breach
occurs or is suspected to have occurred, CREDCO may take any action it considers
appropriate to safeguard CREDCO’s data, including but not limited to suspension
of Client’s access until CREDCO has determined the Client’s environment is
secure.


24.  The person signing below certifies, represents and warrants that he or she
(1) is duly authorized to bind the Company set forth below, to the terms,
conditions and certifications of this Agreement, (2) has direct knowledge of the
facts certified in this Agreement, and (3) is authorized and hereby consents for
Client to receive faxes, including, but not limited to fax advertisements, sent
by or on behalf of CREDCO and its affiliates to the fax number(s) indicated
below.


Company Name (please print):
 



Street Address (no P.O. Boxes)
   
Suite:
 



City:
   
State:
   
Zip:
 



Signature:
   
Date:
 



Print Name:
   
Title:
 



Phone No.:
   
Fax No:
 



Federal Tax ID #:
       



Intended Use of Credit Reports (identify all uses):
 



Nature of Business:
 



Additional locations covered by this Agreement:
 

                 (List each physical address or attach a separate listing on
company letterhead)


 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT


EXHIBIT II




EQUIFAX


September 2, 1997


Mr. Don Robert
President
First American Credco
5625 Ruffin Road
Suite 200
San Diego, Ca. 92123


Dear Don,


Upon First American Credco's acceptance of the following price proposal, Equifax
will begin implementation of the scheduled pricing. With, signed acceptance
faxed to 708­-449-9186 by September 2, 1997, Equifax will begin to implement the
prices outlined. In order to complete implementation a signed, original
acceptance letter must be received by Gina Page at: Equifax Banking Solutions,
#3 Westbrook Corporate Center, Suite 200, Westchester, Il. 60154 in order to
complete implementation.


 
·
[DELETED] inquiry commitment.  [DELETED] inquiries per year with [DELETED]
inquiries per year purchased from Equifax's affiliate CSC. Equifax owned
inquiries will be priced at $[DELETED], CSC inquiries will be priced at
$[DELETED], all other affiliate inquiries will be priced at [DELETED]. After
First American Credco accesses the first [DELETED] million inquiries the Equifax
owned price will be reduced to $[DELETED]. If First American Credco accesses
[DELETED] million inquiries in the [DELETED] month period, the price will be
reduced to $[DELETED].

 
·
Beacon Risk Score $[DELETED] per inquiry.

 
·
Safescan $[DELETED] per inquiry

 
·
DTEC [DELETED].

 
·
Canadian access through North American Link will be priced as follows:

 
·
$[DELETED]  Individual STS File

 
·
$[DELETED]  Joint STS File

 
·
$[DELETED]  Individual STS No-hit

 
·
$[DELETED]  Joint STS No-hit

 
·
$[DELETED]  Beacon

 
·
$[DELETED]  Safescan

 
·
Direct to Consumer price as follows:

 
·
$[DELETED]  Equifax and most affiliates

 
·
$[DELETED]  CSC

 
·
$[DELETED]  Credit Bureau of Central Georgia


 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

FIRST AMERICAN CREDCO – SEPTEMBER 2, 1997


page 2


Equifax agrees to revisit the "all other affiliate" pricing within twelve months
(maximum) to see if a better term can be established. Equifax has already
provided a cartridge that contains every zip code in the United States with the
associated owner of the respective zip code (i.e., Equifax Owned, CSC and all
other affiliates). We will compile the number of units accessed since January 1,
1997 as requested,


You will notice that I have modified a couple of the minor adjustments outlined
in Per Gothe's email of August 26, 1997. It is my hope that the modifications
are viewed as a positive compromise acceptable to our respective organizations.
All of us at Equifax are looking forward to continued improvement to the
relationship with First American Credco.


Respectfully,


/s/ Gina Page


Gina Page
Vice President
Banking Solutions Group




Accepted by Equifax
 
Accepted by First American Credco
Date:
 
Date:
     
/s Jeffrey Dodge
 
/s/ Don Robert
     
Jeffrey Dodge
 
Don Robert
Senior Vice President
 
President
Banking Solutions Group
 
First American Credco

 
 

--------------------------------------------------------------------------------